Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00684-CV

                                           Michael IDROGO,
                                               Appellant

                                                     v.

                                      Monica GONZALEZ, et al.,
                                              Appellees

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010-CI-21149
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 31, 2013

DISMISSED FOR WANT OF PROSECUTION

           Pro se appellant Michael Idrogo failed to timely file an affidavit of indigence with the trial

court in this appeal. We abated this appeal and ordered the trial court to determine if Appellant is

indigent for purposes of this appeal; it found that he is not. On November 20, 2013, we notified

Appellant that the trial court clerk filed a notification of late clerk’s record stating that the clerk’s

record has not been filed because (1) Appellant has failed to pay or make arrangements to pay the

clerk’s fee for preparing the record, and (2) Appellant is not entitled to appeal without paying the

fee. We ordered Appellant to provide written proof to this court not later than December 2, 2013,
                                                                                    04-13-00684-CV


that the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee. We

warned Appellant that if he failed to provide written proof within the time provided, this appeal

would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not provided written proof as ordered. Instead, on December 11,

2013, Appellant filed another motion asking this court to set aside the trial court’s determination

that he is not indigent for purposes of this appeal. Appellant’s December 11, 2013 motion is

denied. We dismiss this appeal for want of prosecution. See id.; id. R. 42.3(c).



                                                 PER CURIAM




                                               -2-